DETAILED ACTION
	The instant application having Application No. 17/079,361 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 10/23/2020 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 10/23/2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US 10,846,240.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 10,846,240 
21. A system, comprising:
at least one processor a memory, comprising a first least recently used (LRU) queue comprising a plurality of nodes, a second LRU queue, and program instructions that when executed by the at least one processor cause the at least one processor to:
move a node of the plurality of nodes from the first LRU queue to the front of the second LRU queue, wherein to move the node, the
program instructions cause the at least one processor to:
remove the node from the first LRU queue, wherein the removal holds respective locks on the node and a predecessor node in the first LRU queue until the predecessor node points to a successor node of the node as a next node in the first LRU queue and the successor node points to the predecessor node as a node immediately prior to the successor node in the first LRU queue; and
add the node as front node to the second LRU queue, wherein the addition locks a dummy node that points to a current front node of the second LRU queue until:
a previous node pointer of the current front node points to the node;
a previous node pointer of the node points to the dummy node; and
a next node pointer of the node points to the current front node.
1. A system, comprising: at least one processor a memory, comprising a least recently used (LRU) queue comprising a plurality of nodes and program instructions that when executed by the at least one processor cause the at least one processor to: 



erform an operation to remove a node from the LRU queue,

 

wherein the operation to remove the node obtains a lock on the node and a predecessor node until the predecessor node points to a successor node as a next node in the LRU queue and the successor node points to the predecessor node as a node immediately prior to the successor node in the LRU queue; and 


during at least a portion of the performance of the operation to remove the node, perform an operation to add another node as a front node in the LRU queue, wherein the operation to add the other node as the front node is performed responsive to a successful attempt to lock a dummy node that points to a current front node of the LRU queue, wherein the dummy node is not already locked as the predecessor node of the node to be removed.

7. The system of claim 1, wherein the operation to remove the node is performed as part of an operation to move the node to a second LRU queue, wherein the lock on the node includes a set lock bit in a next node pointer of the node, and wherein the program instructions further cause the at least one processor to: perform an operation to add the node as a front node of the second LRU queue; and update the next node pointer of the node to unset the lock bit after the node is added as the front node of the second LRU queue.


                         Instant Application
                         US 10,846,240
Claim 28
Claim 14
Claim 35
Claim 19

	
	Further, the dependent claims of both cases contain substantially similar limitations.

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 21, 28, and 35 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

	
	Shavit et al, believed to be the closest prior art of record, teaches general operations on an LRU queue, called a “doubly linked list” in Shavit, particularly:

at least one processor a memory, comprising a first least recently used (LRU) queue comprising a plurality of nodes (doubly linked list of Fig. 3A, with nodes such as node 320), and program instructions that when executed by the at least one processor cause the at least one processor to:
move a node of the plurality of nodes from the first LRU queue to the front of the second LRU queue, wherein to move the node (see the descriptions of adding and removing nodes- C5 L23-42), 

	Also see Steinmacher-Burow (US 9,684,737), which generally teaches adding and removing elements to a FIFO (queue) doubly linked list. 

	Further, concurrent add and remove operations of a linked list are known in the art, such as in Fleming et al (US 2004/0040018, Paragraph 0028), Martin et al (US 2001/0047361), Zimmer et al (US 2008/0040524, Paragraph 0031).

	However, the cited prior art does not teach or suggest:
	“a second LRU queue,” or
	“program instructions cause the at least one processor to:
	remove the node from the first LRU queue, wherein the removal holds respective locks on the node and a predecessor node in the first LRU queue until the predecessor node points to a successor node of the node as a next node in the first LRU queue and the successor node points to the predecessor node as a node immediately prior to the successor node in the first LRU queue; and
	add the node as front node to the second LRU queue, wherein the addition locks a dummy node that points to a current front node of the second LRU queue until:

	a previous node pointer of the node points to the dummy node; and
	a next node pointer of the node points to the current front node.” as required by claim 21, and similarly for claims 28 and 35.

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135